Broyles, C. J.
In this action a nonsuit was awarded, and the case was brought here by a direct bill of exceptions complaining of that judgment. The defendants in error filed a motion to dismiss the writ of error on the ground that there is no proper brief of the evidence in the transcript of the record. An examination of the,purported “brief” of evidence discloses that it contains, not only the testimony adduced on the trial, but also objections of counsel to the admission of evidence and the rulings of the court thereon, colloquies between counsel, colloquies between counsel and the court, the motion for a nonsuit (including the grounds thereof and the citations of authorities therefor), the colloquy between the court and counsel for both parties as to whether the nonsuit should be granted, and finally the judgment of the court sustaining the motion and its reason therefor. The insertion of such foreign and extraneous matters in the brief of the evidence is a palpable violation of the letter and the spirit of the Code, § 70-305, which provides, in substance, that the brief of evidence shall be a condensed and succinct brief of the material portions of the evidence, containing no immaterial or extraneous matter, “so as in every case to shorten the brief.” “A proper brief of evidence is as necessary as the approval of the brief by the trial’ judge.” Mewborn v. Wetzer, 15 Ga. App. 668 (84 S. E. 141). In Green v. Thomas, 40 Ga. App. 744 (151 S. E. 556), it is stated: “What purports to be a brief of the evidence in this case consists not only of -testimony adduced upon the trial, but also of colloquies between the court and counsel, and rulings upon the admissibility and exclusion of testimony. It therefore appears that no bona fide effort has been made to prepare a brief of the evidence, and the purported brief of the evidence will not be considered.” Numerous other decisions, to *656the same effect, of the Supreme Court and this court could be cited. There being no proper brief of evidence in this case, and the determination of the sole assignment of error depending wholly upon the evidence adduced on the trial, the judgment awarding a nonsuit must be

Affirmed.


Guerry, J., concurs. MacIntyre, J., dissents.